                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

WILLIE NASH,

                             Plaintiff,                                  ORDER
       v.
                                                                       17-cv-923-wmc
RICHARD NYBAKKE and
JOHN DOE,

                             Defendants.


       Pro se plaintiff Willie Nash is proceeding in this lawsuit against defendant Captain

Nybakke on a claim related to his right to visitation from his mother. On November 14, 2019,

the court issued an order (1) dismissing the Doe defendant for Nash’s failure to identify that

defendant by the September 27, 2019, deadline, and (2) setting December 5, 2019, as Nash’s

deadline to oppose defendant Richard Nybakke’s motions for summary judgment and to

dismiss this case for lack of prosecution. (11/14/2019 Order (dkt. #31) 2.) On December 2,

2019, Nash file a letter, explaining that he never received a letter from the Attorney General

about the identity of the Doe defendant and he only received the court’s orders on November

26, 2019. (Dkt. #32.) Construing Nash’s letter as requests for reconsideration of the Doe

dismissal and an extension of the December 5, 2019, deadline, the court will give him a brief

window of time to avoid dismissal of this lawsuit.

       Starting with the Doe defendant dismissal, while it appears Nash still would like to

proceed against this defendant, as explained in the preliminary pretrial conference order, it is

Nash’s obligation to conduct discovery to identify this defendant. (Prelim. Pretrial Conf. Order

(dkt. #24) 4-5.) Nash has not provided any details about the efforts he has undertaken to

identify the Doe defendant. While he states that he has not heard from the Attorney General

about this defendant’s identity, he does not represent that he actually sent a discovery request

related to the identify of this defendant prior to the September 27, 2019, deadline. As such,
the court sees no basis to reconsider the dismissal of this defendant. However, if Nash omitted

information about the efforts he took prior to the September 27, 2019, deadline, he may renew

his motion for reconsideration, provided that he does so by December 20, 2019.

       As for Nash’s representation that he did not receive this court’s order until November

26, 2019, Nash still does not explain why he did not attempt to respond to defendant’s motions

by the December 5 deadline. This is Nash’s lawsuit to litigate, and his letter does not suggest

that he has made any effort to actually review defendant’s dispositive motions. Nonetheless,

the court will give Nash one more chance, until December 20, 2019, to respond substantively

to defendant’s motions to dismiss and for summary judgment. Nash’s failure to meet this new

deadline will cause the court to grant defendant’s motions as unopposed and dismiss this

lawsuit with prejudice for failure to prosecute.




                                            ORDER

       IT IS ORDERED that:

       1) Plaintiff’s motion for reconsideration and for extension of time (dkt. #32) is

           GRANTED in part and DENIED in part as provided above.

       2) Plaintiff may have until December 20, 2019, to (1) renew his motion for

           reconsideration as to the John Doe defendant’s dismissal, providing the information

           described above; and/or (2) respond to defendant’s motion for summary judgment

           and motion to dismiss. If Nash does not respond by that date, the court will

           dismiss his claims with prejudice for failure to prosecute.

       Dated this 6th day of December, 2019.

                                             BY THE COURT:
                                             /s/
                                             WILLIAM M. CONLEY
                                             District Judge


                                                   2
